Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s reply to the restriction request, dated May 21, 2021, has been received. By way of this reply, Applicant has elected, with traverse, group I, claims 1-15, drawn to methods for treating hepatocellular carcinoma, the species of a bone marrow-derived dendritic cell and the species of an anti-PD-L1 antibody.
	Applicant's traversal in the reply dated May 21, 2021 is acknowledged. The traversal is on the ground(s) that the process for using the product cannot be performed by another materially different product. Upon further consideration, Applicant's traversal has been granted, and claim 16 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on March 22, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-16 are therefore under examination

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-5, 9-10, and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bosch (US 2015/0273033 A1)
Bosch teaches a method of treating a hepatocellular carcinoma, comprising administering an antibody against PD-L1 and a dendritic cell (DC) vaccine (para 0013-0017 and claims 1, 3, 4, 6, 9 and 18).
Bosch further teaches the dendritic cells may be obtained from bone marrow (para. 0075-0076).
Bosch further teaches the anti-PD-L1 antibody and the DC vaccine may be administered at the same time or at different times, according to varying dosage schedules and cycles (para. 0147-0149). 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 2-3, 6-8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch.
As stated supra, Bosch teaches a method of treating a hepatocellular carcinoma, comprising administering an antibody against PD-L1 and a dendritic cell (DC) vaccine (para 0013-0017 and claims 1, 3, 4, 6, 9 and 18).
The difference between the claimed invention and the prior art is the doses of the dendritic cells-based, the doses of the immune checkpoint inhibitor, and the scheduling of such doses. However, it is noted that determination of dosage is routinely determined by the ordinary artisan as of the effective filing date of the claimed invention was known as result effective variables that depend on the conditions of the patients. It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). One of ordinary skill in the art would appreciate the amount or dosage of the components in the therapy and the timing of administration could be adjusted to achieve optimum therapeutic efficacy. Also see MPEP 2131.02(III).
Furthermore, Bosch recognizes this need to optimize the dosages of the dendritic cells-based vaccine and immune checkpoint inhibitor. For example, Bosch teaches the administration of dendritic cells by subcutaneous injection of four injections of 0.2 ml at 2 x 106 cells/ml (para. 0176), for a total dosage of 8 x 105 cells when treating glioma. Bosch further teaches the administration of the anti-PD-L1 antibody by infusion at doses ranging from 0.01 mg/kg to 10 mg/kg, at various dosing schedules (para. 0157-0158).
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2019/057745 A1, which teaches a combination of a dendritic cell and an antibody against a PD-1 ligand for the treatment of cancer. U.S. patent 7,943,743, which teaches that dendritic cell immunization may be effectively combined with PD-L1 blockade to activate more potent anti-tumor responses. Fecek and Storkus (Immunotherapy. 2016 Oct;8(10):1205-18) teaches the predicted synergy between monocyte-derived dendritic cell-based cancer vaccines and immune checkpoint inhibiting antibodies such as PD-L1 in treating cancer.

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                            

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644